DETAILED ACTION
Summary
Claims 2-16 are pending in the application. Claims 3, 14, and 15 are rejected under 35 USC 112(b). Claims 2-16 are rejected under 35 USC 103. Claims 2-16 are rejected under Non-Statutory Double Patenting.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2 and 14 objected to because of the following informalities:
Claim 2 recites “the fiber” in line 5. It should recite “the optical fiber”.
Claim 2 recite “reflected or scattered optical radiation” in line 12. It should recite “the reflected or scattered optical radiation”.
Claim 14 recite “the fiber” in line 2. It should recite “the optical fiber”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recite “measured pressure values” in line 2. It is not clear is this includes the “measured pressure value” set forth in claim 2, or if this is setting forth new measured pressure values. Clarification is required. For the purposes of examination, the former definition will be used.
The term “near the opening” in claim 14 is a relative term which renders the claim indefinite. The term “near the opening” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, any location in the probe is considered “near the opening”.
Claim 15 recite “a core providing a common path for optical radiation reflected from a reference and the sheath”. It is not clear if this is referring to the optical radiation reflected or scattered by the sheath, or if this is only referring to optical radiation that is reflected by the sheath. Clarification is required. For the purposes of examination, the former definition will be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4-5, 7,10-11, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenerz et al. (U.S Patent 5,018,529) in view of Yu et al. (U.S PGPub 2011/0023617 A1).
Regarding Claim 2, Tenerz teaches a pressure measurement system (Abstract), comprising: 
an optical radiation source (Fig. 2, 8) (Col 3, lines 6-13); 
a pressure probe (Fig. 1, entire figure) (Col 2, lines 28-29) comprising: 
an optical fiber (Fig. 1, 2) (Col 2, lines 39-45); 
a housing (Fig. 1, 11) surrounding a portion of the optical fiber (Fig. 1, 11 clearly surround fiber 2) (Col 2, lines 55-62), a distal end of the fiber (Fig. 1, 2) positioned at an opening of the housing (Fig. 1, 12) at a first end of the housing (Col 2, lines 55-62); 
a resilient sheath (Fig. 1, 1) overlaid across the opening in the housing (Col 2, lines 55-65), the sheath adapted to deflect in response to a pressure exerted on an outer surface of the sheath (Col 2, lines 51-55); and 
an optical connector (Fig. 2, 15) in optical communication with the optical radiation source (Col 3, lines 6-8); 
receiving electronics (Fig. 2, 8) to receive reflected or scattered optical radiation from the optical fiber (Col 3, lines 9-11).
Tenerz fails to explicitly teach the optical fiber configured to transmit optical radiation to the sheath and receive optical radiation reflected or scattered by the sheath while the sheath is deflected, and is silent regarding a processor configured to compute a pressure value based upon the optical radiation received by the receiving electronics.
Yu teaches a method for measuring pressure using an optical system (Abstract). This system emits light from an optical fiber (Fig. 2, 30) to a diaphragm (Fig. 2, 32) [0061]. The light is reflected by the diaphragm while it is deflected [0063]-[0064], and then received by an optical detector [0067]. The pressure value is computed by processor (Fig. 9, 68) base on the received optical radiation [0068]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Tenerz to have the light emitted to, and reflected by, the diaphragm and then analyzed with a processor to determine pressure, as taught by Yu, as this provides a low-cost, highly sensitive, method for determining pressure, as recognized by Yu [0009].
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Tenerz further teaches wherein the resilient sheath is a flexible membrane adapted to deflect toward the optical fiber under positive pressure from the environment (Col 2, lines 45-62).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Tenerz further teaches wherein the resilient sheath is a flexible membrane having a convex surface facing the optical fiber (Fig. 1, 1 is clearly convex facing the fiber over aperture 12) when deflected by pressure exerted on the outer surface (Col 2, lines 45-62).
Regarding Claim 7, the combination of references teaches the inventions substantially as claimed. Tenerz fails to explicitly teach wherein the processor is configured to generate the pressure value by comparing the optical radiation received by the receiving electronics with a set of pressure calibration data for the probe.
Yu further teaches generating the pressure value by comparing the optical radiation received by the receiving electronics [0093] with a set for pressure calibration data for the probe [0092].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Tenerz to use calibration data to determine pressure, as taught by Yu, as this provides a low-cost, highly sensitive, method for determining pressure, as recognized by Yu [0009].
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Tenerz fails to explicitly teach wherein the calibration data comprises a pressure-deflection relationship for the resilient sheath.
Yu further teaches that the calibration data is a pressure-deflection relationship of the diaphragm (the cavity length is based on the deflection of the diaphragm) [0092]-[0093].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Tenerz to use calibration data to determine pressure, as taught by Yu, as this provides a low-cost, highly sensitive, method for determining pressure, as recognized by Yu [0009].
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. Tenerz further teaches a catheter forming the housing (Col 2, lines 55-59).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Tenerz fails to explicitly teach wherein the optical fiber comprises a core providing a common path for optical radiation reflected from a reference and the sheath.
Yu further teaches the optical fiber comprises a core (Fig. 2, 44) [0065] which provides a common path for optical radiation reference from a reference (Fig. 2, 120) [0089] and the sheath (Fig. 2, 62) [0067].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Tenerz to use a common path for the reference and sheath\optical radiation, as taught by Yu, as this provides a low-cost, highly sensitive, method for determining pressure, as recognized by Yu [0009].
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Tenerz further teaches wherein the receiving electronics comprises a detector (Col 3, lines 6-13).

Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenerz in view of Yu as applied to claim 2 above, and further in view of Mischenko (U.S Patent 5,425,371).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Tenerz further teaches a display (Col 3, lines 11-13).
The combination is silent regarding a display in communication with the processor, the display configured for displaying measured pressure values.
Mischenko teaches a pressure sensing device (Abstract). This device contains a display in communication with a processor for displaying the measured pressure values (Col 5-6, lines 59-3).
It would have been obvious to one of ordinary skill in the art to substitute the display of Tenerz with a display for displaying pressure values, as taught by Mischenko, as the substitution for one known display with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of displaying pressure values on the display are reasonably predictable.

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenerz in view of Yu as applied to claim 2 above, and further in view of Jung et al. (U.S PGPub 2002/0097400 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the optical fiber is removable from the housing.
Jung teaches a medical device that uses optical fibers (Abstract). This system contains a tip with optical fibers, that can be disassemble (i.e. the optical fibers can be remove) to aid with sterilizing and repairing the device [0151].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system to have the optical fiber be removeable, as taught by Jung, as this simplifies repair and sterilization of the device, as recognized by Jung [0151].

Claims 8-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenerz in view of Yu as applied to claim 7 above, and further in view of Trimble (U.S Patent 5,437,284).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination is silent regarding a memory storage device in which the set of calibration data is stored.
Trimble teaches a system for intravascular pressure measurement (Abstract). This system stores calibration data on a memory storage device (Col 8, lines 28-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of the combination of storing the calibration data with storying it on a memory device, a taught by Trimble, as the substitution for one known method of storing calibration data with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of storing calibration data using a memory storage device are reasonably predictable.
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination is silent regarding the memory storage device is an electrically erasable programmable read-only memory (EEPROM).
Trimble teaches a system for intravascular pressure measurement (Abstract). This system stores calibration data on an EEPROM (Col 8, lines 28-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of the combination of storing the calibration data with storying it on an EEPROM, a taught by Trimble, as the substitution for one known method of storing calibration data with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of storing calibration data using an EEPROM are reasonably predictable.

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenerz in view of Yu as applied to claim 2 above, and further in view of Aagard (U.S Patent 4,487,206).
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the optical fiber is adhered to the housing.
Aagard teaches a pressure sensor assembly (Abstract). This system has optical fibers adhered to the housing (Col 3, lines 4-8).
It would have been obvious to one of ordinary skill in the art to substitute the method of fixing the optical fiber of Tenerz with adhering the fiber to the housing, as taught by Aagard, as the substitution for one known method of affixing the fibers in the device with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of adhering the fibers are reasonably predictable.

Claims 13-14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenerz in view of Yu as applied to claim 2 above, and further in view of Pitris et al. (U.S Patent 6,564,087).
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teaches a rotational mechanism configured to rotate the probe to generate an OCT image.
Pitris teaches an intravascular catheter imaging system (Abstract). This system contains a rotational mechanism (Fig. 3, 30) configured to rotate the probe (Col 12, lines 18-30). This rotation allows for the system to generate an OCT image (Col 18, lines 1-4+lines 26-39).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references to include a rotations mechanism to generate an OCT image, as taught by Pitris, as this allows for high sensitivity, and high dynamic range imaging, as recognized by Pitris (Col 3, lines 15-19).
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. Tenerz fails to explicitly teach a reflective surface near the opening, the reflective surface configured to reflect optical radiation from the fiber to the sheath.
Yu further teaches a reflective surface near the opening (Fig. 2, 40), the reflective surface configured to reflect optical radiation from the fiber to the sheath [0065]-[0066].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Tenerz to use a reflective surface to reflect the optical radiation, as taught by Yu, as this provides a low-cost, highly sensitive, method for determining pressure, as recognized by Yu [0009].
Yu fails to explicitly teach the reflective surface is a mirror.
Pitris teaches using a mirror to reflect light (Col 10, lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the reflective surface of the combination with a mirror, as taught by Pitris, as the substitution for one known reflective surface with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a mirror as a reflective surface are reasonably predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 5, 11, 14, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 12 of U.S. Patent No. 10,932,670 B2 in view of Tenerz.
Regarding Claim 2, the Patent teaches a pressure measurement system (Claim 1, Col 22, lines 44-45), comprising: 
an optical radiation source (Claim 1, Col 22, line 47)
a pressure probe (Claim 1, Col 22, lines 44-45) comprising: 
an optical fiber (Claim 1, Col 22, lines 48-49); 
a housing surrounding a portion of the optical fiber (Claim 1, Col 22, lines 48-49), a distal end of the fiber positioned at an opening of the housing at a first end of the housing (Claim 1, Col 22, lines 50-53 and 57-60); 
a resilient sheath overlaid across the opening in the housing  (Claim 1, line 50-53), the sheath adapted to deflect in response to a pressure exerted on an outer surface of the sheath (Claim 1, Col 22, lines 53-56), the optical fiber configured to transmit optical radiation to the sheath and receive optical radiation reflected or scattered by the sheath while the sheath is deflected (Claim 1, Col 22, lines 54-56); and 
a processor configured to compute a pressure value based upon the optical radiation received by the receiving electronics (Claim 1, Col 23, lines 4-7).
The Patent fails to explicitly teach the membrane is a sheath or an optical connector in optical communication with the optical radiation source or receiving electronics to receive reflected or scattered optical radiation from the optical fiber.
Tenerz teaches the elastic membrane can be a sheath (Col 2, lines 55-65), and an optical connector in optical communication with the optical radiation source (Col 3, lines 6-8) or receiving electronics to receive reflected or scattered optical radiation from the optical fiber (Col 3, lines 9-11).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the claimed system of the Patent to have a sheath, an optical connector, and receiving electronics, as taught by Tenerz because this helps to provide a low cost, small dimensioned sensor system, as recognized by Tenerz (Col 2, lines 5-19).
Regarding Claim 4, the combination teaches the invention as claimed. The Patent further teaches wherein the resilient sheath is a flexible membrane adapted to deflect toward the optical fiber under positive pressure from the environment (Claim 3).
Regarding Claim 5, the combination teaches the invention as claimed. The Patent further teaches wherein the resilient sheath is a flexible membrane having a convex surface facing the optical fiber when deflected by pressure exerted on the outer surface (Claim 4).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The Patent fails to teaches a catheter forming the housing.
Tenerz further teaches a catheter forming the housing (Col 2, lines 55-59).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the claimed system of the Patent to have a catheter as housing, as taught by Tenerz because this helps to provide a low cost, small dimensioned sensor system, as recognized by Tenerz (Col 2, lines 5-19).
Regarding Claim 14, the combination teaches the invention as claimed. The Patent further teaches a mirror near the opening, the mirror configured to reflect optical radiation from the fiber to the sheath (Claim 12).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. The Patent is silent regarding wherein the receiving electronics comprises a detector.
Tenerz teaches receiving electronics to receive reflected or scattered optical radiation from the optical fiber is a detector (Col 3, lines 9-11).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the claimed system of the Patent to have a detector, as taught by Tenerz because this helps to provide a low cost, small dimensioned sensor system, as recognized by Tenerz (Col 2, lines 5-19).



Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,932,670B2 in view of Tenerz and Mischenko. 
Regarding Claim 3, the combination of references teaches the invention substantially as claimed.
The combination is silent regarding a display in communication with the processor, the display configured for displaying measured pressure values.
Mischenko teaches a pressure sensing device (Abstract). This device contains a display in communication with a processor for displaying the measured pressure values (Col 5-6, lines 59-3).
It would have been obvious to one of ordinary skill in the art to substitute the display of Tenerz with a display for displaying pressure values, as taught by Mischenko, as the substitution for one known display with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of displaying pressure values on the display are reasonably predictable.

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,932,670B2 in view of Tenerz and Jung. 
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the optical fiber is removable from the housing.
Jung teaches a medical device that uses optical fibers (Abstract). This system contains a tip with optical fibers, that can be disassemble (i.e. the optical fibers can be remove) to aid with sterilizing and repairing the device [0151].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system to have the optical fiber be removeable, as taught by Jung, as this simplifies repair and sterilization of the device, as recognized by Jung [0151].

Claims 7-10 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 9-11 of U.S. Patent No. 10,932,670B2 in view of Tenerz and Yu. 
Regarding Claim 7, the combination of references teaches the inventions substantially as claimed. The combination fails to explicitly teach wherein the processor is configured to generate the pressure value by comparing the optical radiation received by the receiving electronics with a set of pressure calibration data for the probe.
Yu further teaches generating the pressure value by comparing the optical radiation received by the receiving electronics [0093] with a set for pressure calibration data for the probe [0092].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Tenerz to use calibration data to determine pressure, as taught by Yu, as this provides a low-cost, highly sensitive, method for determining pressure, as recognized by Yu [0009].
Regarding Claim 8, the combination teaches the invention as claimed. The Patent further teaches a memory storage device in which the set of calibration data is stored (Claim 9).
Regarding Claim 9, the combination of references teaches the invention as claimed. The Patent further teaches wherein the memory storage device is an electrically erasable programmable read-only memory (EEPROM (Claim 11).
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The Patent further teaches wherein the calibration data comprises a pressure-deflection relationship for the resilient sheath (Claim 10).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The Patent fails to explicitly teach wherein the optical fiber comprises a core providing a common path for optical radiation reflected from a reference and the sheath.
Yu further teaches the optical fiber comprises a core (Fig. 2, 44) [0065] which provides a common path for optical radiation reference from a reference (Fig. 2, 120) [0089] and the sheath (Fig. 2, 62) [0067].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system to use a common path for the reference and sheath\optical radiation, as taught by Yu, as this provides a low-cost, highly sensitive, method for determining pressure, as recognized by Yu [0009].

Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,932,670B2 in view of Tenerz and Aagard. 
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the optical fiber is adhered to the housing.
Aagard teaches a pressure sensor assembly (Abstract). This system has optical fibers adhered to the housing (Col 3, lines 4-8).
It would have been obvious to one of ordinary skill in the art to substitute the method of fixing the optical fiber of Tenerz with adhering the fiber to the housing, as taught by Aagard, as the substitution for one known method of affixing the fibers in the device with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of adhering the fibers are reasonably predictable.

Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,932,670B2 in view of Tenerz and Pitris. 
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teaches a rotational mechanism configured to rotate the probe to generate an OCT image.
Pitris teaches an intravascular catheter imaging system (Abstract). This system contains a rotational mechanism (Fig. 3, 30) configured to rotate the probe (Col 12, lines 18-30). This rotation allows for the system to generate an OCT image (Col 18, lines 1-4+lines 26-39).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references to include a rotations mechanism to generate an OCT image, as taught by Pitris, as this allows for high sensitivity, and high dynamic range imaging, as recognized by Pitris (Col 3, lines 15-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sawatari et al. (U.S Patent 5,987,995) which teaches a pressure catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793